DETAILED ACTION
This Office Action is in response to the original application filed on 02/07/2022. Claims 1-20 are pending, of which, claims 1, 8, and 15 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 15/807,891 filed on 11/09/2017, which has since been issued as U.S. Patent No. 11,243,912, which claims the benefit of U.S. Patent Application No. 14/010,850 filed on 08/27/2013, which has since been issued as U.S. Patent No. 9,842,113.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 02/07/2022 are accepted.

Specification
The specification submitted on 02/07/2022 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 8, 10, 11, 13 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 9,842,113. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present Application 17/666,434
Patent No.  9,842,113
Analysis
1. A method comprising:


receiving a request to select one or more files for a user;
in response to receiving the request, identifying file request context information associated with the request, wherein the file request context information is based at least in part on a current state of a user device;


identifying one or more candidate files based on the file request context information; identifying a relevance measure for the one or more candidate files based on the file request context information;



identifying one or more candidate user contacts based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; and


providing, for display to the user, a display portion of a user interface for selection pertaining to the one or more files and the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the one or more candidate files, and wherein the representation of at least one of the one or more candidate files is provided according to the relevance measure for the one or more candidate files.
1. A method, comprising:


responsive to a request to access a file stored in a memory of a computing device, identifying, by a processor, a context in which the access to the file is being requested;





identifying, by the processor, one or more computer files that at least partially match the context by comparing current context information related to the request to past context information related to prior requests to access files stored in the memory,


identifying, by the processor, one or more user contacts having sent communications to or received communications from the user including the one or more computer files at least partially matching the context;





generating, by the processor, for a display, a list of stored files selectable by a user, the list of stored files including the identified one or more computer files at least partially matching the context; and
generating, by the processor, for the display, a list of user contacts selectable by the user, the list of user contacts including the identified one or more user contacts having sent communications to or received communications from the user that include the identified one or more computer files at least partially matching the context,
wherein each of the user contacts in the list of user contacts includes a link to the identified one or more computer files at least partially matching the context that are included in the communications between the respective user contact and the user.
Same preamble.


Essentially the same limitation.










Both identify files matching a context. Partial match the context is interpreted as relevance measure based on file request context information.





Both identify contacts based on communications with files matching a context.









Both display contacts and files based on relevance/matching of context.








Independent claims 8 and 15 are essentially just a different embodiments of the same claimed limitation.

3. The method of claim 1, wherein the file request context information includes one or more of a file name, a file owner, a file type, a file size, a file creation date, a file modification date, a file access date, a status of a file as being shared, a file location, or a file content.
2. The method of claim 1, wherein the context information includes at least one of a file name, a file owner, a file type, a file size, a file creation date, a file modification date, a file access date, a status of a file as being shared, a file location or a file content.
Essentially the same limitation.



Claims 10 and 17 are essentially just a different embodiments of the same claimed limitation.
4. The method of claim 1, wherein: receiving the request includes receiving the request from the user device; and
the file request context information includes information indicating the user device.
3. The method of claim 1, wherein the context information includes at least one of information regarding an identity of a computing device with which the request is made, a time of the request, a date of the request, a physical location of the request or an identity of the user making the request.
Both context information includes information about the user device making the request.



Claims 11 and 18 are essentially just a different embodiments of the same claimed limitation.
6. The method of claim 1, wherein identifying the one or more candidate files comprises:
forming a search string using the file request context information; and
searching using the search string.
5. The method of claim 1, further comprising:
forming a search string using the current context information; and
wherein identifying the one or more computer files and the one or more user contacts comprises searching the memory for the one or more computer files and the one or more user contacts using the search string.
Essentially the same limitation.



Claims 13 and 19 are essentially just a different embodiments of the same claimed limitation.


Claims 1-6, 8-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,243,912. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below.
Present Application 17/666,434
Patent No.  11,243,912
Analysis
1. A method comprising:






receiving a request to select one or more files for a user;



in response to receiving the request, identifying file request context information associated with the request, wherein the file request context information is based at least in part on a current state of a user device;







identifying one or more candidate files based on the file request context information;


identifying a relevance measure for the one or more candidate files based on the file request context information;







identifying one or more candidate user contacts based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; and


providing, for display to the user, a display portion of a user interface for selection pertaining to the one or more files and the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the one or more candidate files, and wherein the representation of at least one of the one or more candidate files is provided according to the relevance measure for the one or more candidate files.
1. A method implemented by a processor in response to instructions stored on a non-transitory computer readable medium, the method comprising:


1. receiving a file access request message indicating a request to select one or more files for a user;


1. in response to receiving the file access request message, identifying file request context information associated with the request, 
wherein the file request context information is based at least in part on a plurality of applications currently executing on a user device of the user and the set of editable rules provided by the user;


1. identifying one or more candidate files based on the file request context information;


14. identify the candidate files by:
identifying previously stored context information associated with a file; and including the file in the candidate files in response to a relevance determination base on the previously stored context information and the file request context information.


1. identifying one or more candidate user contacts of the user based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files;


generating a display portion of a user interface for selecting the one or more files and for selecting the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the identified one or more candidate files; and
outputting the display portion for display to a user.
Both are methods.






Both receiving a request to select files for a user.



Both identify file request context information associated with the request based on the context of a user device.










The same limitation.




Both identify relevance measures for the candidate files based on file request context information.







Essentially the same limitation.












Essentially the same limitation.






Independent claims 8 and 15 are essentially just a different embodiments of the same claimed limitation.

2. The method of claim 1, wherein the request omits a file identifier identifying the one or more files.

2. The method of claim 1, wherein the file access request message omits a file identifier identifying the one or more files.
Essentially the same limitation.

Claim 9 is essentially just a different embodiments of the same claimed limitation.
3. The method of claim 1, wherein the file request context information includes one or more of a file name, a file owner, a file type, a file size, a file creation date, a file modification date, a file access date, a status of a file as being shared, a file location, or a file content.
3. The method of claim 1, wherein the file request context information includes a file name, a file owner, a file type, a file size, a file creation date, a file modification date, a file access date, a status of a file as being shared, a file location, or a file content.
Essentially the same limitation.



Claims 10 and 17 are essentially just a different embodiments of the same claimed limitation.
4. The method of claim 1, wherein:

receiving the request includes receiving the request from the user device; and


the file request context information includes information indicating the user device.
4. The method of claim 1, wherein:

receiving the file access request message includes receiving the file access request message from an external user device; and

the file request context information includes information indicating the external user device.
Essentially the same limitation.



Claims 11 and 18 are essentially just a different embodiments of the same claimed limitation.
5. The method of claim 4, further comprising: outputting the display portion for display to the user, wherein outputting the display portion comprises transmitting information representing the display portion to the user device.
5. The method of claim 4, wherein outputting the display portion includes transmitting information representing the display portion to the external user device.
Essentially the same limitation.

Claims 12 and 16 are essentially just a different embodiments of the same claimed limitation.
6. The method of claim 1, wherein identifying the one or more candidate files comprises:
forming a search string using the file request context information; and searching using the search string.
6. The method of claim 1, wherein identifying the candidate files includes: forming a search string using the file request context information; and searching using the search string.
Essentially the same limitation.



Claims 13 and 19 are essentially just a different embodiments of the same claimed limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DONNEAU-GOLENCER et al. (U.S. Pub. No. 2010/0180200, cited in IDS), hereinafter DG, in view of Sorvari et al. (U.S. Pub. No. 2006/0035632, cited in IDS), hereinafter Sorvari.
 
Regarding independent claim 1, DG teaches a method comprising: receiving a request to select one or more files for a user; in response to receiving the request, identifying file request context information associated with the request, wherein the file request context information is based at least in part on a current state of a user device; identifying one or more candidate files based on the file request context information; (DG, Fig. 2 and [0017]-[0020], and [0023], discloses a system that indexes files that can be retrieved from storage and monitors a user’s activities to extract context from user's current activities by tracking what the user is doing on his desktop to make appropriate suggestions to the user. User activity context may include, for example, sending an email where a suggestion generator receives context information and uses this information to produce suggestions of one or more documents to be attached to the email. Examiner notes that applicant’s specification [0021] states “Context information can be created by a software program that observes actions being performed on a computer and makes decisions regarding which actions can be included in the context file. A context software program can use the context information from the context file to suggest files to access or other actions based on current activities. For example, context information regarding a user's current and past interaction with a computing device can be used to search the file system, filter file names found and present to the user a list of file names belonging to files that have been determined to be relevant to the current activity occurring on the computing device. The presentation is responsive to a request to open a file or a request to attach a file to an email, etc.”)
identifying a relevance measure for the one or more candidate files based on the file request context information; (DG, [0028], discloses the suggestion generator outputs or displays the top X ranked documents in the cluster to the user as suggested documents, the relevance of a particular document to a context is determined in accordance with at least one of: text, most important words, extracted semantic information (e.g., names, locations, times), authors, creation dates, last access dates, last edit dates, document histories, document lengths, images, graphics, titles, tables, bullet points, paragraphs, fonts, colors, layouts, folder names, location paths, owners, file types, tags, or similar documents.)
providing, for display to the user, a display portion of a user interface for selection pertaining to the one or more files, the display portion including a representation of at least one of the one or more candidate files, (DG, Fig. 2 and [0023] and [0028], discloses the suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestion generator receives context information and uses this information to produce suggestions of one or more documents.) 
and wherein the representation of at least one of the one or more candidate files is provided according to the relevance measure for the one or more candidate files. (DG, Fig. 2 and [0023] and [0028], discloses the suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestion generator receives context information and uses this information to produce suggestions of one or more documents.) 
However, DG does not explicitly teach identifying one or more candidate user contacts based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; and 
providing, for display to the user, a display portion of a user interface for selection pertaining to the one or more files and the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the one or more candidate files,
On the other hand, Sorvari teaches identifying one or more candidate user contacts based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; (Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses adaptive list engine receives various communications and processes the contacts associated with the communications to generate adaptive lists of relevant contacts [one or more candidate user contacts] by selecting [identifying] contacts associated to communication events that contain communication attributes that satisfy the selection criteria using weighting factors and the context of the user. The adaptive list engine uses context-awareness to consider the user’s present context and the context of previous actions performed by the user [past communications that include at least one of the one or more candidate files].) and
providing, for display to the user, a display portion of a user interface for selection pertaining to the one or more files and the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the one or more candidate files,(Sorvari, [0044]-[0048], discloses when adaptive lists [one or more candidate user contacts] has been established, the list may be presented to the user via a display for use by the user [selecting] for communication modules. Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses the adaptive list engine generates adaptive lists of relevant contacts by selecting contacts associated to sent and received communication events that contain communication attributes [a link to identified one or more candidate files] that satisfy the selection criteria using weighting factors and the context of the user.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based contact lists of Sorvari because both address the same field of electronic assistance based on context and by incorporating Sorvari into DG provides the system with contact lists generated using context information. 
One of ordinary skill in the art would be motivated to do so as to automatically provide more relevant, focused lists of contacts from which the user can select a desired recipient, as taught by Sorvari [0006].
 
Regarding claim 2, DG, in view of Sorvari, teaches the method of claim 1, wherein the request omits a file identifier identifying the one or more files. (DG, [0018]-[0020], discloses tracking what the user is doing on his desktop to make appropriate suggestions to the user. User activity context may include, for example, sending an email where a suggestion generator receives context information and uses this information to produce suggestions of one or more documents to be attached to the email. Examiner interprets that producing suggestions includes omitting file suggestions that don't fit the context information.)
Claim 9 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
 
Regarding claim 3, DG, in view of Sorvari, teaches the method of claim 1, wherein the file request context information includes one or more of a file name, a file owner, a file type, a file size, a file creation date, a file modification date, a file access date, a status of a file as being shared, a file location, or a file content. (DG, [0028], discloses “the relevance of a particular document to a context is determined in accordance with at least one of: text, most important words, extracted semantic information (e.g., names, locations, times), authors, creation dates, last access dates, last edit dates, document histories, document lengths, images, graphics, titles, tables, bullet points, paragraphs, fonts, colors, layouts, folder names, location paths, owners, file types, tags, or similar documents.”)
Claims 10 and 17 recite substantially the same limitations as claim 7, and are rejected for substantially the same reasons.
 
Regarding claim 6, DG, in view of Sorvari, teaches the method of claim 1, wherein identifying the one or more candidate files comprises: forming a search string using the file request context information; (DG, Fig. 5 and [0048]-[0050], discloses a watcher detects a trigger event and the suggestion generator extracts the context from the trigger event to build a query using the context.) and
searching using the search string. (DG, Fig. 5 and [0051], discloses the suggestion generator performs a search on harvested documents using the query.)
Claims 13 and 19 recite substantially the same limitations as claim 6, and are rejected for substantially the same reasons.
 
Regarding claim 7, DG, in view of Sorvari, teaches the method of claim 1, wherein the representation of at least one of the one or more candidate files is provided based on sorting of the one or more candidate files according to the relevance measure for each candidate file. (DG, Fig. 2 and [0023] and [0028], discloses the suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestion generator receives context information and uses this information to produce suggestions of one or more documents.) 
Claims 14 and 20 recite substantially the same limitations as claim 7, and are rejected for substantially the same reasons.
 
Regarding independent claim 8, DG teaches a computing device, comprising: a non-transitory computer readable medium; and a processor configured to execute instructions stored on the non-transitory computer readable medium to: (DG, [0065], software loaded from a storage medium and operated by a processor in the memory of the general purpose computing device)
receive a request to select one or more files for a user; in response to receiving the request, identify file request context information associated with the request, wherein the file request context information is based at least in part on a current state of a user device; identify one or more candidate files based on the file request context information; (DG, Fig. 2 and [0017]-[0020], and [0023], discloses a system that indexes files that can be retrieved from storage and monitors a user’s activities to extract context from user's current activities by tracking what the user is doing on his desktop to make appropriate suggestions to the user. User activity context may include, for example, sending an email where a suggestion generator receives context information and uses this information to produce suggestions of one or more documents to be attached to the email. Examiner notes that applicant’s specification [0021] states “Context information can be created by a software program that observes actions being performed on a computer and makes decisions regarding which actions can be included in the context file. A context software program can use the context information from the context file to suggest files to access or other actions based on current activities. For example, context information regarding a user's current and past interaction with a computing device can be used to search the file system, filter file names found and present to the user a list of file names belonging to files that have been determined to be relevant to the current activity occurring on the computing device. The presentation is responsive to a request to open a file or a request to attach a file to an email, etc.”)
identify a relevance measure for the one or more candidate files based on the file request context information; (DG, [0028], discloses the suggestion generator outputs or displays the top X ranked documents in the cluster to the user as suggested documents, the relevance of a particular document to a context is determined in accordance with at least one of: text, most important words, extracted semantic information (e.g., names, locations, times), authors, creation dates, last access dates, last edit dates, document histories, document lengths, images, graphics, titles, tables, bullet points, paragraphs, fonts, colors, layouts, folder names, location paths, owners, file types, tags, or similar documents.)
provide, for display to the user, a display portion of a user interface for selection pertaining to the one or more files, the display portion including a representation of at least one of the one or more candidate files, (DG, Fig. 2 and [0023] and [0028], discloses the suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestion generator receives context information and uses this information to produce suggestions of one or more documents.) 
and wherein the representation of at least one of the one or more candidate files is provided according to the relevance measure for the one or more candidate files. (DG, Fig. 2 and [0023] and [0028], discloses the suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestion generator receives context information and uses this information to produce suggestions of one or more documents.) 
However, DG does not explicitly teach identify one or more candidate user contacts based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; and 
provide, for display to the user, a display portion of a user interface for selection pertaining to the one or more files and the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the one or more candidate files, 
On the other hand, Sorvari teaches identify one or more candidate user contacts based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications include at least one of the one or more candidate files; (Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses adaptive list engine receives various communications and processes the contacts associated with the communications to generate adaptive lists of relevant contacts [one or more candidate user contacts] by selecting [identifying] contacts associated to communication events that contain communication attributes that satisfy the selection criteria using weighting factors and the context of the user. The adaptive list engine uses context-awareness to consider the user’s present context and the context of previous actions performed by the user [past communications that include at least one of the one or more candidate files].) and
provide, for display to the user, a display portion of a user interface for selection pertaining to the one or more files and the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the one or more candidate files, (Sorvari, [0044]-[0048], discloses when adaptive lists [one or more candidate user contacts] has been established, the list may be presented to the user via a display for use by the user [selecting] for communication modules. Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses the adaptive list engine generates adaptive lists of relevant contacts by selecting contacts associated to sent and received communication events that contain communication attributes [a link to identified one or more candidate files] that satisfy the selection criteria using weighting factors and the context of the user.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based contact lists of Sorvari because both address the same field of electronic assistance based on context and by incorporating Sorvari into DG provides the system with contact lists generated using context information. 
One of ordinary skill in the art would be motivated to do so as to automatically provide more relevant, focused lists of contacts from which the user can select a desired recipient, as taught by Sorvari [0006].
 
Regarding independent claim 15, DG teaches a non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, cause the processor to perform operations, (DG, [0065], software loaded from a storage medium and operated by a processor in the memory of the general purpose computing device) comprising:
receiving a request to select one or more files for a user; in response to receiving the request, identifying file request context information associated with the request, wherein the file request context information is based at least in part on a current state of a user device; identifying one or more candidate files based on the file request context information; (DG, Fig. 2 and [0017]-[0020], and [0023], discloses a system that indexes files that can be retrieved from storage and monitors a user’s activities to extract context from user's current activities by tracking what the user is doing on his desktop to make appropriate suggestions to the user. User activity context may include, for example, sending an email where a suggestion generator receives context information and uses this information to produce suggestions of one or more documents to be attached to the email. Examiner notes that applicant’s specification [0021] states “Context information can be created by a software program that observes actions being performed on a computer and makes decisions regarding which actions can be included in the context file. A context software program can use the context information from the context file to suggest files to access or other actions based on current activities. For example, context information regarding a user's current and past interaction with a computing device can be used to search the file system, filter file names found and present to the user a list of file names belonging to files that have been determined to be relevant to the current activity occurring on the computing device. The presentation is responsive to a request to open a file or a request to attach a file to an email, etc.”)
identifying a relevance measure for the one or more candidate files based on the file request context information; (DG, [0028], discloses the suggestion generator outputs or displays the top X ranked documents in the cluster to the user as suggested documents, the relevance of a particular document to a context is determined in accordance with at least one of: text, most important words, extracted semantic information (e.g., names, locations, times), authors, creation dates, last access dates, last edit dates, document histories, document lengths, images, graphics, titles, tables, bullet points, paragraphs, fonts, colors, layouts, folder names, location paths, owners, file types, tags, or similar documents.)
providing, for display to the user, a display portion of a user interface for selection pertaining to the one or more files, the display portion including a representation of at least one of the one or more candidate files, (DG, Fig. 2 and [0023] and [0028], discloses the suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestion generator receives context information and uses this information to produce suggestions of one or more documents.) 
and wherein the representation of at least one of the one or more candidate files is provided according to the relevance measure for the one or more candidate files. (DG, Fig. 2 and [0023] and [0028], discloses the suggestion generator outputs or displays the top X number of ranked documents in the cluster to the user as suggested documents. The suggestion generator receives context information and uses this information to produce suggestions of one or more documents.) 
However, DG does not explicitly teach identifying one or more candidate user contacts based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications includes at least one of the one or more candidate files; and
providing, for display to the user, a display portion of a user interface for selection pertaining to the one or more files and the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the one or more candidate files,
On the other hand, Sorvari teaches identifying one or more candidate user contacts based on the file request context information, each of the one or more candidate user contacts having sent communications to or received communications from the user, wherein the communications includes at least one of the one or more candidate files; (Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses adaptive list engine receives various communications and processes the contacts associated with the communications to generate adaptive lists of relevant contacts [one or more candidate user contacts] by selecting [identifying] contacts associated to communication events that contain communication attributes that satisfy the selection criteria using weighting factors and the context of the user. The adaptive list engine uses context-awareness to consider the user’s present context and the context of previous actions performed by the user [past communications that include at least one of the one or more candidate files].) and
providing, for display to the user, a display portion of a user interface for selection pertaining to the one or more files and the one or more candidate user contacts, the display portion including a representation of at least one of the one or more candidate files and a representation of at least one of the one or more candidate user contacts, wherein the representation of at least one of the one or more candidate user contacts comprises a link to the one or more candidate files, (Sorvari, [0044]-[0048], discloses when adaptive lists [one or more candidate user contacts] has been established, the list may be presented to the user via a display for use by the user [selecting] for communication modules. Sorvari, Figs. 2 and 12 and [0051]-[0060] and [0100]-[0102], discloses the adaptive list engine generates adaptive lists of relevant contacts by selecting contacts associated to sent and received communication events that contain communication attributes [a link to identified one or more candidate files] that satisfy the selection criteria using weighting factors and the context of the user.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based contact lists of Sorvari because both address the same field of electronic assistance based on context and by incorporating Sorvari into DG provides the system with contact lists generated using context information. 
One of ordinary skill in the art would be motivated to do so as to automatically provide more relevant, focused lists of contacts from which the user can select a desired recipient, as taught by Sorvari [0006].
 
 
 
Claims 4, 5, 11, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DG, in view of Sorvari, and further in view of GUPTA et al. (U.S. Pub. No. 2013/0007198, cited in IDS), hereinafter Gupta.
 
Regarding claim 4, DG, in view of Sorvari, teaches all the limitations as set forth in the rejection of claim 1 above. However, DG, in view of Sorvari, does not explicitly teach the method of claim 1, wherein: receiving the request includes receiving the request from the user device; and
the file request context information includes information indicating the user device.
On the other hand, Gupta teaches receiving the request includes receiving the request from the user device;  (Gupta, [0020], discloses an end user of a client computing device makes a request for content stored from one of the content provider server devices which is received by a content management computing apparatus.) and 
the file request context information includes information indicating the user device. (Gupta, [0023], discloses the content management computing apparatus identifies and obtains context information for the client computing device associated with the received request.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the context-based data management system of DG to incorporate the teachings of context based content recommendations of Gupta because both address the same field of content recommendations based on context and by incorporating Gupta into DG provides the system with context information associated with the request such that the context information is not shared to external systems. 
One of ordinary skill in the art would be motivated to do so as to recommend personalized content based on profile and context information, as taught by Gupta [0002].
Claims 11 and 18 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.
 
Regarding claim 5, DG, in view of Sorvari and Gupta, teaches the method of claim 4, further comprising: outputting the display portion for display to the user, wherein outputting the display portion comprises transmitting information representing the display portion to the user device. (Gupta, [0027], discloses the content management computing apparatus receives customized content based on the request along with context information from one of the content provider server devices which processed the request and forward the customized content and optionally any additional content to the requesting the client computing device.)
Claims 12 and 16 recite substantially the same limitations as claim 7, and are rejected for substantially the same reasons.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165